                  Case 20-12168-CSS             Doc 208       Filed 10/09/20         Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    TOWN SPORTS INTERNATIONAL, LLC, et al.,1                        )   Case No. 20-12168 (CSS)
                                                                    )
                             Debtors.                               )   (Jointly Administered)
                                                                    )
                                                                    )   Re: Docket No. 160

                 ORDER (I) APPROVING BIDDING PROCEDURES
             IN CONNECTION WITH THE SALE OF SUBSTANTIALLY
         ALL OF THE DEBTORS’ ASSETS, (II) APPROVING THE FORM AND
       MANNER OF NOTICE THEREOF, (III) SCHEDULING AN AUCTION AND
      SALE HEARING, (IV) APPROVING PROCEDURES FOR THE ASSUMPTION
      AND ASSIGNMENT OF CONTRACTS, (V) APPROVING THE SALE OF THE
    DEBTORS’ ASSETS FREE AND CLEAR, AND (VI) GRANTING RELATED RELIEF

             Upon the motion (the “Bidding Procedures Motion”)2 of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”), for entry of an order (this “Order”),

(a) authorizing and approving the Bidding Procedures, substantially in the form attached hereto as

Exhibit 1, in connection with the sale of substantially all of the Debtors’ assets; (b) scheduling an

auction and sale hearing; (c) authorizing the Debtors to enter into and perform under the Stalking

Horse Purchase Agreement; (d) approving the form and manner of Sale Notice, substantially in

the form attached hereto as Exhibit 2; (e) approving procedures for assuming and assigning certain

executory contracts and unexpired leases, and approving the Cure Notice, substantially in the form

attached hereto as Exhibit 3; (f) granting related relief; and the Court having reviewed any


1     The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
      address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. A complete
      list of all the Debtors in these jointly administered cases, including the last four digits of their federal tax
      identification numbers and addresses, may be obtained on the website of the Debtors’ claims and noticing agent
      at http://dm.epiq11.com/TownSports.
2     Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bidding
      Procedures Motion or the Bidding Procedures (as defined below), as applicable.
               Case 20-12168-CSS              Doc 208        Filed 10/09/20        Page 2 of 12




evidence in support of the Bidding Procedures Motion; and the Court having reviewed the Bidding

Procedures Motion and having heard the statements in support of the relief requested therein at a

hearing before the Court (the “Hearing”); and the Court having determined that the legal and

factual bases set forth in the Bidding Procedures Motion and at the Hearing establish just cause for

the relief granted herein; and any objections to the Bidding Procedures Motion having been

withdrawn with prejudice or overruled on the merits at the Hearing; and upon all of the proceedings

had before the Court; and after due deliberation and sufficient cause appearing therefor,

THE COURT HEREBY FINDS AS FOLLOWS:3

        A.       Jurisdiction and Venue.          The Court has jurisdiction to consider the Bidding

Procedures Motion and the relief requested therein pursuant to 28 U.S.C. § 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.       Bases for Relief. The bases for the relief requested in the Bidding Procedures

Motion are sections 105(a), 363, 365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules

2002, 6004, and 6006(a), and 9014, and Local Rules 2002-1, 6004-1, and 9006-1.

        C.       Notice of the Bidding Procedures Motion. As reflected in the certificate of service

filed on October 6, 2020 [Docket No. 170], the Bidding Procedures Motion and the notice of the

Hearing was served on the Court’s electronic filing system and the Notice Parties. The notice of

the Bidding Procedures Motion and of the Hearing is reasonable and sufficient in light of the




3   The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law
    for the purposes of Bankruptcy Rule 7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent
    any findings of facts are conclusions of law, they are adopted as such. To the extent any conclusions of law are
    findings of fact, they are adopted as such.
              Case 20-12168-CSS          Doc 208     Filed 10/09/20      Page 3 of 12




circumstances and nature of the relief requested in the Bidding Procedures Motion, and no other

or further notice of the Bidding Procedures Motion or the Hearing is necessary. A reasonable and

fair opportunity to object to the Bidding Procedures Motion and the relief granted in this Order has

been afforded under the circumstances.

       D.      Stalking Horse Bid. The Debtors have demonstrated and proven to the satisfaction

of this Court that their performance of the obligations related to the Stalking Horse Bid is in the

best interests of the Debtors, their creditors, and their estates, and that the foregoing represents a

prudent exercise of the Debtors’ sound business judgment. The Debtors have articulated good,

sufficient, and sound business justifications and compelling circumstances for performance of

obligations related to the Stalking Horse Bid in that, among other things, the Stalking Horse Bid

constitutes the highest or otherwise best proposal that the Debtors have received to date and the

approval of the relief requested is a necessary and constructive step toward the confirmation and

consummation of a chapter 11 plan, and the Stalking Horse Bid allows the Debtors to solicit the

highest or otherwise best bid for the Assets through the Bidding Procedures. Additionally, the

Stalking Horse Bid provides a solution for substantially all of the Debtors’ assets.

       E.      The Stalking Horse Bid was negotiated by the parties at arm’s length and in good

faith by the Debtors and the Stalking Horse Bidder. Furthermore, the Stalking Horse Bid will

serve as a minimum or floor bid on which the Debtors, their creditors, suppliers, vendors, and other

bidders may rely. The Stalking Horse Bidder is providing a material benefit to the Debtors and

their creditors by increasing the likelihood that, given the circumstances, the best possible price

for the Assets will be received. Accordingly, the Stalking Horse Bid is reasonable and appropriate,

and represent the best method for maximizing value for the benefit of the Debtors’ estates.
              Case 20-12168-CSS           Doc 208      Filed 10/09/20      Page 4 of 12




        F.      Bidding Procedures. The Debtors have articulated good and sufficient reasons for

authorizing and approving the Bidding Procedures attached hereto as Exhibit 1, which are fair,

reasonable, and appropriate under the circumstances and designed to maximize value for the

benefit of the Debtors’ estates, their creditors, and other parties in interest.

        G.      Assumption and Assignment Procedures. The Cure Notice is reasonably calculated

to provide counterparties to the Executory Contracts and Unexpired Leases to be assumed or

assumed and assigned with proper notice of the intended assumption or assumption and assignment

of their Executory Contracts or Unexpired Leases, any Cure Amounts, and the Assumption and

Assignment Procedures, and no other or further notice of such intention, the Cure Amounts, or the

Assumption and Assignment Procedures shall be required.

        H.      Auction. The Auction, if held, is necessary to determine whether any entity other

than the Stalking Horse Bidder is willing to enter into a definitive agreement on terms and

conditions more favorable to the Debtors than the Stalking Horse Bid.

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

        1.     All objections to the relief granted herein that have not been withdrawn with

prejudice, waived, or settled, and all reservations of rights included in such objections, are

overruled and denied on the merits with prejudice.

A.      The Sale Schedule.

        2.     The following dates and deadlines regarding the Sale are hereby established, subject

to the right of the Debtors to modify the following dates, provided notice is given in accordance

with the terms of this Order:
               Case 20-12168-CSS               Doc 208       Filed 10/09/20         Page 5 of 12




       Event                               Date                                       Description
Bidding Procedures         October 9, 2020 at 1:00 p.m., Deadline by which objections to the
Objection Deadline         prevailing Eastern Time       Bidding Procedures must be filed with
                                                         the Court and served so as to be actually
                                                         received by the Debtors and the Notice
                                                         Parties (the “Bidding Procedures
                                                         Objection Deadline”)
Bidding Procedures         October 9, 2020 at 1:00 p.m., Date for the hearing (the “Bidding
Hearing                    prevailing Eastern Time       Procedures Hearing”) to consider the
                                                         approval of the Bidding Procedures
Stalking Horse             October 19, 2020                          Deadline to provide landlords with
Adequate Assurance                                                   adequate assurance information of the
Deadline                                                             Staking Horse Bidder, subject to
                                                                     representations acceptable to the Debtors
                                                                     that such landlords agree to keep such
                                                                     information confidential
Sale Objection             October 23, 2020 at 4:00 p.m.,            Deadline by which objections to (i) the
Deadline;                  prevailing Eastern Time                   Sale (the “Sale Objection Deadline”) and
Cure Objection                                                       (ii) the Cure Notices (the “Cure
Deadline                                                             Objection Deadline”) must be filed with
                                                                     the Court and served so as to be actually
                                                                     received by the Debtors and the Notice
                                                                     Parties
Bid Deadline               October 26, 2020 at 5:00 p.m. Deadline for when the Debtors must
                           prevailing Eastern Time       actually receive binding Bids from
                                                         Acceptable Bidders (the “Bid Deadline”)


Stalking Horse             October 27, 2020 at 4:00 p.m. Deadline by which objections to the
Bidder Adequate            prevailing Eastern Time       Stalking Horse adequate assurance
Assurance                                                information (the “Stalking Horse Bidder
Objection4                                               Adequate Assurance Objection”) must
                                                         be filed with the Court and served so as
                                                         to be actually received by the Debtors
                                                         and the Notice Parties




4   Parties are encouraged to contact the Debtors to resolve such disputes without filing a formal objection.
                 Case 20-12168-CSS              Doc 208        Filed 10/09/20         Page 6 of 12




        Event                                Date                                        Description
Adequate Assurance          October 27, 2020 at 5:00 p.m. Deadline to provide landlords with
for Qualified               prevailing Eastern Time       adequate assurance information of the
Bidders                                                   Qualified     Bidders,      subject    to
                                                          representations acceptable to the Debtors
                                                          that such landlords agree to keep such
                                                          information confidential
Auction                     October 28, 2020 at 10:00 a.m., Date for when an Auction for the Assets
(if necessary)              prevailing Eastern Time         will be conducted, if necessary
                                                            (the “Auction Date”), via remote video,
                                                            or such later time or other place as the
                                                            Debtors determine is proper
Post-Auction                October 30, 2020 at 12:00 p.m., Deadline by which all objections to
Objection Deadline          prevailing Eastern Time         (i) the manner of and conduct at the
                                                            Auction (if applicable) and (ii) any
                                                            additional issues that may arise after the
                                                            Sale Objection Deadline5 must be filed
                                                            with the Court and served so as to be
                                                            actually received by the Debtors and the
                                                            Notice Parties
Adequate Assurance          November 1, 2020 at 12:00 p.m., Deadline by which all objections to the
of Qualified Bidders        prevailing Eastern Time         identity/adequate assurance information
Objection Deadline                                          of the Successful Bidder (other than the
                                                            Stalking Horse Bidder) must be filed
                                                            with the Court and served so as to be
                                                            actually received by the Debtors and the
                                                            Notice Parties
Sale Hearing                November 3, 2020 at 12:00 p.m., Date for a hearing (the “Sale Hearing”) at
                            prevailing Eastern Time         which the Court will consider approving
                                                            the Sale of the Assets to one or more
                                                            prospective purchasers, pursuant to the
                                                            Sale Order or a chapter 11 plan

B.       The Bidding Procedures.

         3.      The Bidding Procedures (attached hereto as Exhibit 1) are hereby approved and the

Debtors are authorized to solicit bids and conduct an Auction, if necessary, on the terms set forth



5    Including, for the avoidance of doubt, any issues that may arise as a result of the meeting of creditors pursuant to
     section 341 and 343 of the Bankruptcy Code scheduled on October 23, 2020.
              Case 20-12168-CSS          Doc 208     Filed 10/09/20     Page 7 of 12




in the Bidding Procedures. The Bidding Procedures shall govern the submission, receipt, and

analysis of all bids, and any party desiring to submit a higher or otherwise better offer must do so

strictly in accordance with the terms of the Bidding Procedures and this Order. The Debtors are

authorized to take all actions as are necessary or appropriate to implement the Bidding Procedures.

       4.     Each bidder participating at an Auction (if any) shall be required to confirm that it

has not engaged in any collusion with respect to the bidding or the Sale, as set forth in the Bidding

Procedures and an Auction (if any) shall be transcribed or recorded.

       5.     Pursuant to the Bidding Procedures, including any applicable consent and

consultation rights therein, the Debtors may (a) determine which Qualified Bid is the highest or

otherwise best offer, (b) at any time prior to entry of an Order of the Court approving the

Successful Bid, reject any Bid (other than any Stalking Horse Bid (if any)) that the Debtors

determine is (i) inadequate or insufficient, (ii) not in conformity with the requirements of the

Bankruptcy Code or the Bidding Procedures, or (iii) contrary to the best interests of the Debtors’

estates and their creditors, and (c) prior to conclusion of an Auction (if any), may impose such

other terms and conditions upon Qualified Bidders as the Debtors determine to be in the best

interests of the Debtors’ estates in these chapter 11 cases.

       6.     If the Auction is cancelled, then the Debtors shall file a notice with the Court as soon

as reasonably practicable following the determination of such election by the Debtors. The

deadline to object to the Sale shall be October 23, 2020 at 4:00 p.m. (prevailing Eastern Time);

provided, however, that any objections to the manner in which the Auction was conducted and any

additional issues that may arise after the Sale Objection Deadline must be filed with the Court so

as to be actually received by the Debtors and the Notice Parties by the Post-Auction Objection

Deadline.
             Case 20-12168-CSS         Doc 208     Filed 10/09/20      Page 8 of 12




       7.     No person or entity shall be entitled to any expense reimbursement, break-up fees,

“topping,” termination, or other similar fee or payment, and by submitting a bid, such person or

entity is deemed to have waived their right to request or to file with this Court any request for

expense reimbursement or any fee of any nature in connection with such bid, whether by virtue of

section 503(b) of the Bankruptcy Code or otherwise.

       8.     Notwithstanding anything to the contrary in the Bidding Procedures, the Stalking

Horse Bidder’s right to credit bid obligations under the Prepetition Facility shall be subject to

(i) section 363(k) of the Bankruptcy Code and (ii) any order(s) approving postpetition financing

entered in these chapter 11 cases and any challenge rights preserved therein.

C.     Sale Notice.

       9.     The Debtors are authorized to utilize the Sale Notice, substantially in the form

attached hereto as Exhibit 2. As soon as practicable after entry of this Order, the Debtors shall

serve the Bidding Procedures, the Sale Notice, and the Cure Notice upon the Notice Parties.

D.     The Assumption and Assignment Procedures.

       10.    The following Assumption and Assignment Procedures (as set forth in the Bidding

Procedures Motion) regarding the assumption or assumption and assignment of the Executory

Contracts and Unexpired Leases proposed to be assumed by the Debtors and assigned to a

Successful Bidder are approved:

               i.     Cure Notice. As soon as reasonably practicable after entry of the Bidding
                      Procedures Order, but in no event later than October 16, 2020 at 11:59 p.m.
                      (prevailing Eastern Time), the Debtors shall file with the Court and serve
                      via first class mail, electronic mail, or overnight delivery, the Cure Notice,
                      attached hereto as Exhibit 3, on all non-Debtor contract counterparties to
                      the Executory Contracts and Unexpired Leases (collectively, the “Contract
                      Counterparties,” and each, a “Contract Counterparty”) at the notice address
                      specified in the applicable Executory Contract or Unexpired Lease and upon
                      their counsel of record (if known), and post the Cure Notice to the Case
                      Website;
Case 20-12168-CSS       Doc 208     Filed 10/09/20      Page 9 of 12




 ii.   Content of Cure Notice. The Cure Notice shall notify the applicable
       Contract Counterparties that the Executory Contracts and Unexpired Leases
       may be subject to assumption or assumption and assignment in connection
       with the Sale, and contain the following information: (i) identification of
       the applicable Executory Contracts and Unexpired Leases; (ii) the
       applicable Contract Counterparties; (iii) the Debtors’ good faith estimates
       of the corresponding Cure Amounts required to cure all monetary defaults
       under the Executory Contracts and Unexpired Leases; and (iv) the deadline
       by which any Contract Counterparty must file an objection to the proposed
       assumption, assignment, cure, and/or adequate assurance and the
       procedures relating thereto; provided that service of a Cure Notice does not
       constitute an admission that such assigned contract is an executory contract
       or unexpired lease or that such assigned contract will be assumed at any
       point by the Debtors or assumed and assigned pursuant to any Successful
       Bid;

iii.   Cure Objections. Objections, if any, to a Cure Notice (each, a
       “Cure Objection”) must: (i) be in writing; (ii) comply with the applicable
       provisions of the Bankruptcy Rules, the Local Rules, and any order
       governing the administration of these chapter 11 cases; (iii) state with
       specificity the nature of the objection and, if the Cure Objection pertains to
       the proposed cure amount (the “Cure Amount”), state the cure amount
       alleged to be owed to the objecting Contract Counterparty, together with
       any applicable and appropriate documentation in support thereof; and
       (iv) be filed with the Court and served so as to be actually received by the
       Debtors and the U.S. Trustee no later than October 23, 2020 at 4:00 p.m.
       (prevailing Eastern Time); provided that the Debtors may extend the Cure
       Objection deadline by filing a notice of such extension on the Court’s
       docket;

iv.    Effects of Filing a Cure Objection. A properly filed Cure Objection will
       reserve such objecting Contract Counterparty’s rights against the Debtors
       only with respect to the assumption or assumption and assignment of the
       Executory Contracts and Unexpired Leases at issue, and/or objection to the
       accompanying Cure Amount, as set forth in the Cure Objection, but will not
       constitute an objection to the remaining relief requested in the Bidding
       Procedures Motion;

 v.    Dispute Resolution. Any Cure Objection to the proposed assumption or
       assumption and assignment of an Executory Contracts and Unexpired
       Leases or Cure Amount that remains unresolved after the Sale Hearing,
       shall be heard at such later date as may be agreed upon by the parties or
       fixed by the Court. To the extent that any Cure Objection cannot be
       resolved by the parties, such Executory Contracts and Unexpired Leases
       shall be assumed and assigned only upon satisfactory resolution of the Cure
       Objection, to be determined in the Successful Bidder’s reasonable
       discretion. If a Cure Objection is not satisfactorily resolved, the Successful
Case 20-12168-CSS       Doc 208      Filed 10/09/20     Page 10 of 12




        Bidder may determine that such Executory Contracts and Unexpired Leases
        should be rejected and not assigned, in which case the Successful Bidder
        will not be responsible for any Cure Amount in respect of such contract.
        The proposed assignee will pay all undisputed cure amounts pending
        resolution of dispute, and any disputed cure amounts shall be reserved, in
        cash, at the highest amount asserted pending resolution; upon resolution of
        the disputed portion of the cure amount, the potential assignee shall pay the
        amount due to the applicable landlord within 7 calendar days;

 vi.    Supplemental Cure Notice. If the Debtors discover Executory Contracts
        and Unexpired Leases inadvertently omitted from the Cure Notice or the
        Successful Bidder identifies other Executory Contracts and Unexpired
        Leases that it desires to assume or assume and assign in connection with the
        Sale, the Debtors may, after consultation with the Successful Bidder, at any
        time before the closing of the Sale supplement the Cure Notice with
        previously omitted Executory Contracts and Unexpired Leases or modify a
        previously filed Cure Notice, including modifying the previously stated
        Cure Amount associated with any Contracts (the “Supplemental Cure
        Notice”);

vii.    Objection to the Supplemental Cure Notice. Any Contract Counterparty
        listed on the Supplemental Cure Notice may file an objection
        (a “Supplemental Cure Objection”) only if such objection is to the proposed
        assumption or assumption and assignment of the applicable Executory
        Contracts and Unexpired Leases or the proposed Cure Amount, if any. All
        Supplemental Cure Objections must: (i) state, with specificity, the legal and
        factual basis for the objection as well as what Cure Amount are required, if
        any; (ii) include appropriate documentation in support thereof; and (iii) be
        filed no later than 4:00 p.m. (prevailing Eastern Time) on the date that is 14
        days following the date of service of such Supplemental Cure Notice, which
        date will be set forth in the Supplemental Cure Notice;

viii.   Dispute Resolution of Supplemental Cure Objection. If a Contract
        Counterparty files a Supplemental Cure Objection in a manner that is
        consistent with the requirements set forth above, and the parties are unable
        to consensually resolve the dispute, the Debtors shall seek an expedited
        hearing before the Court to determine the Cure Amount, if any, and approve
        the assumption and/or assignment of the relevant Executory Contracts and
        Unexpired Leases. If there is no such objection, then the Debtors shall
        obtain an order of this Court fixing the Cure Amount and approving the
        assumption and/or assignment of any Executory Contracts and Unexpired
        Leases listed on a Supplemental Cure Notice; and

 ix.    No Cure Objections. If there are no Cure Objections or Supplemental Cure
        Objections, or if a Contract Counterparty does not file a Cure Objection or
        a Supplemental Cure Notice in a manner that is consistent with the
        requirements set forth above, and absent a subsequent order of the Court
             Case 20-12168-CSS         Doc 208      Filed 10/09/20     Page 11 of 12




                       establishing an alternative Cure Amount, (i) the Cure Amount, if any, set
                       forth in the Cure Notice (or Supplemental Cure Notice) shall be controlling,
                       notwithstanding anything to the contrary in any Executory Contracts and
                       Unexpired Leases or any other document, and (ii) the Contract Counterparty
                       will be deemed to have consented to the assumption or assumption and
                       assignment of the Executory Contracts and Unexpired Leases and the Cure
                       Amount, if any, and will be forever barred from objecting to the assumption
                       or assumption and assignment of such Executory Contracts and Unexpired
                       Leases and rights thereunder, including the Cure Amount, if any, and from
                       asserting any other claims related to such Executory Contract or Unexpired
                       Lease against the Debtors or the Successful Bidder, or the property of any
                       of them.

       11.    Any objections to the Successful Bidder’s proposed form of adequate assurance of

future performance must be filed no later than the earlier of (a) the Cure Objection Deadline and

(b) 4:00 p.m. (prevailing Eastern Time) on the date that is 14 days following (i) the date of service

of the Cure Notice or (ii) the date of service of the Supplemental Cure Notice, as applicable. Such

objections will be resolved either at the Confirmation Hearing or in consultation with the

Successful Bidder, at such later hearing as the parties agree.

       12.    The inclusion of a Executory Contract or a Unexpired Lease in the Cure Notice

(or Supplemental Cure Notice) will not: (a) obligate the Debtors to assume any Executory

Contract or Unexpired Lease listed thereon or obligate the Successful Bidder to take assignment

of such Executory Contract or Unexpired Lease or (b) constitute any admission or agreement of

the Debtors that such Executory Contract or Unexpired Lease is an executory contract or unexpired

lease. Only those Executory Contracts and Unexpired Leases that are included on a schedule of

assumed and assigned contracts attached to the Definitive Purchase Agreement with the Successful

Bidder (including amendments or modifications to such schedules in accordance with such

agreement) will be assumed and assigned to the Successful Bidder.
             Case 20-12168-CSS         Doc 208     Filed 10/09/20      Page 12 of 12




E.     Miscellaneous.

       13.    Nothing in this Order or the Bidding Procedures shall be deemed a waiver of any

rights, remedies, or defenses that any party (including the sureties, the Debtors, the Debtors’

lenders, the Stalking Horse Bidder, or any other prospective purchaser) has or may have under

applicable bankruptcy and non-bankruptcy law, under any indemnity agreements, surety bonds or

related agreements or any letters of credit relating thereto, or any rights, remedies or defenses of

the Debtors with respect thereto, including seeking Court relief with regard to the Auction, the

Bidding Procedures, the Sale, and any related items (including, if necessary, to seek an extension

of the Bid Deadline). The rights of all Consultation Parties with respect to the outcome of the

Auction are preserved.

       14.    Notice of the Bidding Procedures Motion as provided therein shall be deemed good

and sufficient notice of such Bidding Procedures Motion and the requirements of Bankruptcy

Rule 6004(a), and such notice satisfies the applicable Local Rules.

       15.    All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       16.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Bidding Procedures Motion.

       17.    Notwithstanding Bankruptcy Rule 6004(h), this Order shall be immediately

effective and enforceable upon entry hereof.

       18.    The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




        Dated: October 9th, 2020                     CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
